Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites "...each of the end unit slots removably slot into one of the bridge unit slots, and each of the bridge unit slots removably slot into at least one of the middle unit slots...", in lines 11 and 12 of the claim. As the preamble of the claim is directed towards a method, it is unclear how all of the bridge unit slots slot into one of the middle unit slots to construct the display, because the end unit slots removably slot into one of the bridge unit slots.
Appropriate explanation or correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Castro-Estevez et al. (US 2006/0209815) herein referenced as Castro.
Regarding Claim 1, Castro discloses a method of constructing a modular trade show display with interlocking slots, comprising the steps of first, obtaining a column (See Figure 9), the column comprises four end units 113, 114, 127, 128, four bridge units 117, 118, 125, 126 and two middle units 119, 120, where each end unit has an end unit end and two end unit slots 64, 65, where each bridge unit has a bridge unit top end and a bridge unit bottom end, and where each bridge unit has four bridge unit slots, with two bridge unit slots 6, 9 at the bridge unit top end and two bridge unit slots 10, 11 at the bridge unit bottom end, and where each middle unit has a middle unit top end and a middle unit bottom end, and where each middle unit has four middle unit slots, with two middle unit slots 6, 9 at the middle unit top end and two middle unit slots 10, 11 at the middle unit bottom end, and where each of the end unit .
Claim Objections
Claims 2-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed April 15, 2021, with respect to claim 1 have been fully considered but they are not persuasive. 
Applicant argues “…there are four bridge units, two of the units touch the floor and the other two reach the top of the structure. The two bridge units touching the floor use the bottom slots to connect with the two end units also touching the floor in a perpendicular orientation. The bridge unit touching the floor also connects to the two middle units by using the slots on the top to connect with the bottom slots of the middle units. The next step in constructing the structure is to place the second set of two bridge units to the two middle units by using the bottom slots of the two bridge units to the top slots of the two middle units in a perpendicular orientation. Finally, the two end units are flipped upside down so that the slots are facing the floor and connect with the slots of the two bridge units in a perpendicular orientation. This completes the column structure.
Although the Applicant has outlined how the display is properly constructed, it is unclear how the claimed method is capable of accomplishing said construction due to the wording of the claim. As the preamble of the claim is directed toward a method of constructing a modular trade show display, it is unclear how all of the bridge unit slots slot into one of the middle unit slots to construct the display, because the end unit slots removably slot into one of the bridge unit slots. As claimed, the bridge unit slots have already been “slotted” into one of the middle unit slots. According to the recitation of claim 1, it is unclear how bridge unit slots that are already engaged with middle unit slots are capable of being engaged with end unit slots. The Examiner advises that the Applicant amend the claim to better clarify the method of constructing the display.
Applicant argues that the Examiner’s interpretation of the Castro reference is not valid because the Castro references has certain structural elements that differ from the structural elements of the claimed invention.
The Examiner respectfully disagrees. Although the Applicant may be of the opinion that the Examiner’s interpretation of the Castro reference is invalid, based on the recitation of instant claim 1, the Examiner has properly mapped all of the recited claimed elements of claim 1 to an equivalent element of the invention of Castro. The Examiner advises that the Applicant amend the claim to better clarify the differences between the claimed invention and the cited Castro reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739.  The examiner can normally be reached on M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAYAN SALONE/Primary Examiner, Art Unit 3726